Citation Nr: 0009495	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  96-38 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for ureteral calculi, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
February 1962.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1996 RO decision that denied an increase in a 
10 percent rating for ureteral calculi (more specifically 
described as right ureteral calculi, status post 
ureterolithotomy).  


FINDINGS OF FACT

The veteran's ureteral calculi produce no more than only an 
occasional attack of colic, with no infection and no 
requirement of catheter drainage.  The ureteral calculi do 
not require drug or diet therapy or invasive/noninvasive 
procedures more that two times a year, nor do the ureteral 
calculi involve frequent attacks of colic requiring catheter 
drainage.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
ureteral calculi have not been met.  38 C.F.R. § 1155 (West 
1991), 38 C.F.R. § 4.115b, Diagnostic Codes 7509, 7510 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from November 1959 to 
February 1962.  He had no urinary stones during service, but 
underwent a right ureterolithotomy in October 1962.  

In October 1974, the RO granted service connection, on a 
presumptive basis, for right renal calculi, status post 
ureterolithotomy; and a noncompensable rating was assigned.

Medical history recorded during a February 1982 admission for 
heart disease at Milton S. Hershey Hospital Medical Center 
notes that the veteran underwent transurethral removal of 3 
kidney stones in June 1981 and was treated for symptoms 
secondary to a kidney stone with urinary tract infection in 
August 1981.  (Other medical records indicate earlier 
episodes of renal colic and kidney stones.)

On a November 1982 VA examination, the veteran reported he 
had 14 kidney stones since 1962, with the last episode in 
September 1982.  The pertinent diagnosis was recurrent renal 
calculi, by history.

In February 1983 the RO assigned an increased rating of 10 
percent for ureteral calculi.  This rating has been 
continuously in effect ever since.  

The veteran was admitted to Ashland State General Hospital in 
November 1990 for urinary symptoms.  He underwent various 
procedures for benign prostatic hyperplasia, including a 
cystopanendoscopy with urethral dilatation and a 
transurethral resection of the prostate (TURP).  

In December 1991 the veteran was admitted to Ashland State 
General Hospital for an acute myocardial infarction.  The 
final diagnoses included prostatic hypertrophy.

In August 1995 the Board denied service connection for heart 
disease, a bladder disability, and a prostate disorder.

In August 1995 the veteran underwent a cystoscopy with 
urethral dilatation at Ashland State Regional Medical Center, 
and the post-operative was severe hemorrhagic cystitis, 
bladder neck contracture with urinary retention, some 
stricture of the proximal portion of the urethra, and 
urosepsis.

In a September 1995 statement, the veteran requested a higher 
rating for his ureteral calculi condition.

Information of record reflects that the veteran failed to 
report for a genitourinary examination scheduled by the RO in 
late 1995.  He reported that he was severely disabled and had 
recently under treatment for a non-service-connected heart 
condition.  He provided information that shows he underwent 
coronary artery by-pass grafting with mitral valve 
replacement in 1995.

The veteran was admitted to Ashland State Regional Medical 
Center in September 1996 with a complaint of costovertebral 
angle tenderness.  A history of previous renal caliculi was 
noted, and the initial impressions included suspected renal 
calculi.  He underwent a cystoscopy and a TURP with urethral 
dilatation.  The medical records from this admission do not 
confirm any current urinary calculi.  The principal diagnosis 
at his October 1996 discharge was benign prostatic 
hypertrophy; other diagnoses included hypertension, peptic 
ulcer disease, congestive heart failure, acute urinary 
retention, hemorrhagic cystitis, gross hematuria, and chronic 
prostatitis.

In November 1996 an undated statement from Yong S. Bai, M.D., 
was received.  Dr. Bai reported the veteran was being treated 
for problems with his right kidney and was still under his 
care.  Other notes from Dr. Bai dated in October 1996 reflect 
that he was treating the veteran for an unnamed condition.  
An included pathology report notes a specimen of prostate 
tissue showed hyperplasia with chronic prostatitis.

A VA examination was scheduled for November 1997 to evalate 
the ureteral calculi.  The veteran canceled the examination 
due to his heart condition.

The veteran was admitted to Ashland State Regional Medical 
Center in April 1998 for evaluation and treatment of 
complaints of back pain and urinary symptoms.  It was noted 
that the veteran had a history of kidney stones, but that an 
ultrasound was negative for gross evidence of kidney stones, 
although there was a small cyst in the right kidney.  A 
report of the kidney ultrasound notes that the right kidney 
measured 8.5 by 5.2 by 4.9 centimeters, and there was 
probably a small cyst in the parapelvic area; and the left 
kidney measured 11.8 by 5.6 by 4.7 centimeters, and there was 
a 3.2 by 3-centimeter cyst in the lower pole.  A urology 
consultation noted that the veteran was seen to rule out 
urinary calculus disease.  It was noted he had a history of 
renal calculi but ultrasound showed no gross evidence of 
stones, and there was no evidence of renal tumors or 
hydronephrosis.  KUB X-rays showed a small rounded calcific 
density in the left kidney that had been present in 1997 and 
did not appear to change in size or position, and there was a 
small phlebolith in the right pelvis with no change.  The 
veteran's history of various medical problems, including a 
prostate disorder, were noted.  He reported that he had 
trouble voiding in the last 2 years.  The diagnosis was small 
left renal calculus, asymptomatic, urinary retention possibly 
secondary to a neurogenic bladder, and status post TURP in 
1996.

In September 1998 correspondence and other statements, the 
veteran stated he should be granted an increased rating for 
his urinary condition and cited the above summarized records 
of treatment.

A VA examination was scheduled for January 1999 to evaluate 
the urinary stones.  The veteran canceled the examination due 
to his heart condition, and he has not requested another 
examination.

Analysis

The veteran's claim for an increase in a 10 percent rating 
for his ureteral calculi is well grounded, meaning plausible.  
The RO has properly developed the evidence to the extent 
possible, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  In this 
regard, on three occasions the veteran canceled (apparently 
because of non-service-connected health problems) a VA 
examination which had been scheduled to evaluate the ureteral 
calculi, and he has not indicated an ability or willingness 
to appear for another examination.  Under the circumstances, 
the Board has reviewed the claim based on the evidence of 
record.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, since the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Ureterolithiasis (calculi or stones of the ureter) is to be 
rated as hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: 1. diet therapy, 2. 
drug therapy, or 3. invasive or non-invasive procedures more 
than two times per year; in which case a 30 percent rating is 
to be assinged.  38 C.F.R. § 4.115b, Diagnostic Code 7510.  
[These same provisions apply to nephrolithiasis (calculi or 
stones of the kidney).  Diagnostic Code 7508.]

Hydronephrosis is rated 10 percent disabling when there is 
only an occasional attack of colic, not infected and not 
requiring catheter drainage.  An evaluation of 20 percent is 
warranted when there are frequent attacks of colic, requiring 
catheter drainage.  38 C.F.R. § 4.115b, Diagnostic Code 7509.

The veteran has a history of urinary stones, but the last 
symptomatic stone was many years ago.  Medical records from 
recent years show urinary problems from non-service-connected 
conditions, such as prostatitis, but non-service-connected 
impairment may not be considered in support of the claim for 
a higher rating for service-connected ureteral stones.  
38 C.F.R. § 4.14.  Repeated evaluations have failed to 
disclose that his symptoms have been due to urinary stones.  
A 1998 medical record shows a small left renal calculus which 
had been present for some time, but it was noted that such 
was asymptomatic; the stone was not the cause of the 
veteran's current urinary problems.  

The weight of the evidence demonstrates that the veteran's 
ureteral calculi produce no more than only an occasional 
attack of colic, with no infection and no requirement of 
catheter drainage; such is to be rated 10 percent.  The 
ureteral calculi do not require drug or diet therapy or 
invasive/noninvasive procedures more that two times a year, 
nor do the ureteral calculi involve frequent attacks of colic 
requiring catheter drainage.  Thus the criteria for a higher 
rating are not met.

The preponderance of the evidence is against a rating in 
excess of 10 percent for ureteral calculi.  Thus the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski; 1 Vet. 
App. 49 (1990).


ORDER

An increased rating for ureteral calculi is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

